  Case 1:20-cv-03262-VM Document 4 Filed 02/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X                            2/3/2021
UNITED STATES OF AMERICA,          :
                                   :
                    Plaintiff,     :          20 Civ. 3262 (VM)
                                   :
     - against -                   :          ORDER
                                   :
$4,730 FORMERLY ON DEPOSIT IN BANK :
OF AMERICA ACCOUNT ENDING IN -6851,:
HELD IN THE NAME OF FARDAD         :
IZADKHAST,                         :
                                   :
$570 FORMERLY ON DEPOSIT IN BANK OF:
AMERICA ACCOUNT ENDING IN -5282,   :
HELD IN THE NAME OF MEHDI KALAI,   :
                                   :
$10,000.00 FORMERLY ON DEPOSIT IN :
WELLS FARGO BANK ACCOUNT ENDING    :
IN -0168, HELD IN THE NAME OF MAHDI:
AZMANDIAN,                         :
                                   :
$9,500.00 FORMERLY ON DEPOSIT IN   :
WELLS FARGO CERTIFICATE OF DEPOSIT :
ACCOUNT ENDING IN -0965, HELD IN   :
THE NAME OF JAFAR JAVADPOUR,       :
                                   :
$2,068.26 FORMERLY ON DEPOSIT IN   :
BANK OF AMERICA ACCOUNT ENDING IN :
-5623, HELD IN THE NAME OF REZA    :
GHESHLAGHI,                        :
                                   :
$17,000 FORMERLY ON DEPOSIT IN     :
CITIBANK ACCOUNT ENDING IN -0108, :
HELD IN THE NAME OF MARYAM         :
AZMANDIAN,                         :
                                   :
     and                           :
                                   :
$84,650 FORMERLY HELD IN CAPITAL   :
ONE ACCOUNT ENDING IN -6115, HELD :
IN THE NAME OF FATEMEH AZMANDIAN, :
                                   :
               Defendants-in-rem. :
                                   :
-----------------------------------X
  Case 1:20-cv-03262-VM Document 4 Filed 02/03/21 Page 2 of 2




VICTOR MARRERO, United States District Judge.

     A review of the Docket Sheet for this action indicates

that there has been no record of any proceedings or filings

of any papers or correspondence with the Court since June 26,

2020. At that time claim form was completed and entered into

the public docket. (See Dkt. No. 3.) Accordingly, it is hereby

     ORDERED that the Government inform the Court, within

three (3) days of the date of this Order, concerning the

status of this action and their contemplation with regard to

any further proceedings. In the event no timely response to

this Order is submitted, the Court may dismiss the action

without further notice for lack of prosecution.

SO ORDERED.

Dated:     New York, New York
           3 February 2020

                                   ___________________________
                                          Victor Marrero
                                            U.S.D.J.
